In an action for a separation, defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered August 13, 1965 after a nonjury trial, as awarded plaintiff permanent alimony and a counsel fee and directed defendant to pay all college expenses of the parties’ minor son, including room, board, tuition and personal expenses. Appeal dismissed, with $10 costs and disbursements, unless appellant files and serves a proper appendix within 30 days after entry of the order hereon. The appendix submitted on this appeal is patently insufficient for the purpose of reviewing the issues of excessiveness of the awards. The trial produced at least 157 pages of transcript, of which the appendix contains 3 pages of disjointed excerpts. (See E. P. Reynolds, Inc., v. Nager Elec. Co., 17 N Y 2d 51.)
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.